Citation Nr: 0408486	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to December 18, 1995, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD), or for a TDIU effective prior to December 18, 1995, 
based on undadjudicated informal claims for a TDIU.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The rating decision on appeal 
increased the disability rating of the veteran's service-
connected PTSD from 70 percent to 100 percent, and assigned 
an effective date of December 18, 1995 (the day the RO 
received an application from the veteran for an increased 
rating).  The veteran appeals for an effective date prior to 
December 18, 1995, for a 100 percent rating for PTSD, or for 
a TDIU effective prior to December 18, 1995.

This case was previously before the Board in June 2000, at 
which time it was remanded for additional development.  After 
completing that development, the RO issued a June 2001 
determination which continued the previous denial of an 
effective date prior to December 18, 1995.

The instant appeal was again before the Board and a decision 
was issued in August 2001, denying an earlier effective date 
prior to December 18, 1995, for a 100 percent rating for 
PTSD.  In that decision the Board also found that the 
veteran's claim of entitlement to a TDIU was moot because of 
the grant of a 100 percent schedular rating.  The veteran 
appealed these determinations to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court, CAVC).  
In a "Joint Motion for Remand to the Board and to Stay 
Proceedings" (Joint Motion), filed in April 2002, the parties 
moved the Court to vacate the Board's decision because the 
Board did not address the veteran's arguments regarding 
entitlement to TDIU prior to December 18, 1995, based upon 
unadjudicated informal claims.  By Order in April 2002, the 
Court granted the motion, vacated the August 2001 Board 
decision, and remanded the matter to the Board for further 
action.

In December 2002, the Board issued a decision in view of the 
Court's April 2002 Order granting the Joint Motion.  However, 
that decision was vacated by a March 2003 CAVC Order, which 
granted a March 2003 Joint Motion of the parties in which the 
parties agreed that greater compliance with the notice and 
development provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was warranted in this case.  The below remand is for the 
purpose of compliance with the in view of the March 2003 
Joint Motion and CAVC Order.

Also, in July 2003, VA revoked the veteran's representative's 
authority to represent VA claimants, effective July 28, 2003.  
The Board informed the veteran of this fact in a September 
2003 letter, and offered the veteran the opportunity to 
obtain a new representative.  The veteran did not respond to 
the Board's September 2003 letter, and the veteran is 
currently without representation in this appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

A March 2003 CAVC Order granted a March 2003 Joint Motion of 
the parties in which it was essentially agreed that greater 
compliance with the notice and development provisions of the 
Veterans Claims Assistance Act of 2000 was warranted in this 
case.  Specifically, the parties and the Court agreed that 
this case required that the veteran be specifically informed 
as to what information and evidence would substantiate his 
claim and which portion of any such information or evidence 
was to be provided by the veteran and which portion must be 
provided by VA.  See Charles v. Principi, 16 Vet. App. 370, 
373-374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-187 (2002). 

To be clear, the issue on appeal as remanded from the CAVC to 
the Board includes whether the veteran is entitled to an 
earlier effective date for a 100 percent rating for PTSD, as 
well as whether he is entitlement to a TDIU dating back as 
early as 1987 based on what the veteran characterizes as 
unadjudicated informal claims for a TDIU.  See, for example, 
written correspondence received from the veteran received in 
March, May, and October 1987, in which he informed VA that he 
was receiving disability benefits from the Social Security 
Administration based on his VA service-connected psychiatric 
disability, and contending that he had been unable to work 
for many years as a result of his service-connected 
psychiatric disability.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim (entitlement to an 
effective date prior to December 18, 
1995, for a 100 percent rating for PTSD, 
or for a TDIU effective prior to December 
18, 1995, based on unadjudicated informal 
claims for a TDIU) of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

3.  The RO should readjudicate the issue 
of entitlement to an effective date prior 
to December 18, 1995, for a 100 percent 
rating for PTSD, or for a TDIU effective 
prior to December 18, 1995, based on 
undadjudicated informal claims for a 
TDIU, with consideration of all of the 
evidence added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in June 2001.
 
4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the June 2001 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



